Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/395,937, filed 4/26/2010.
Claims 1-13 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolosi(7,681,618; cited on PTO 892).
Regarding claims 1 and 8, Nicolosi discloses a smart window(see Figs. 1 and 2) comprising: 

a glass portion(6, 7) comprising: 
a motorized shade(112), the motorized shade including a motor(138), a motor wiring(see column 3, lines 63-67 where the motor is to a source of current which can be considered wiring), and a shade roll(112); 
a first pane of glass(6) attached to the frame portion on an exterior side of the smart window(see Fig. 1); and 
a second pane of glass(7) attached to the frame portion on an interior side of the smart window(see Fig. 1); 
wherein the frame portion surrounds the glass portion(see Fig. 1, the frame extends around the perimeter of the panes and is considered to meet the claim limitation), 
wherein the motorized shade is attached to the frame portion between the first pane of glass and the second pane of glass by a hanging system(113), and 
wherein the motor wiring is positioned internal to the frame portion and the wiring chase(see column 3, lines 63-67).
Regarding claim 8, Nicolosi discloses a smart window configured for retrofitting a previously installed window(the window can be used in place of an old window thereby retrofitting the window), comprising: 

a glass portion(7) comprising: 
a motorized shade(112), the motorized shade including a motor(138, see Fig. 7), a motor wiring(see column 3, lines 63-67 where the motor is to a source of current which can be considered wiring), and a shade roll(112); and 
a first pane of glass(7) attached to the frame portion on an interior side of the smart window, the interior side of the smart window being opposite to an exterior side of the smart window(see Fig. 1); 
wherein the frame portion surrounds the glass portion(see Fig. 1, the frame extends around the perimeter of the panes and is considered to meet the claim limitation), 
wherein the motorized shade is attached to the frame portion between the first pane of glass and the exterior side of the smart window by a hanging system(113, the shade is located between the first pane of glass 7 and the exterior of the window, see Fig. 1, and 
wherein the motor wiring is positioned internal to the frame portion and the wiring chase(see column 3, lines 63-67).
Regarding claims 2 and 9, Nicolosi discloses the smart window of claims 1 and 8, further comprising a wiring chase cover(20), wherein the wiring chase(within 136) includes at least one opening on an a surface distal from the glass portion that is covered by the wiring chase cover(see Fig. 7).

Regarding claim 5, Nicolosi discloses the smart window of claim 4, wherein the first pane of glass and the second pane of glass(6, 7) are both attached to the first subframe(the panes are attached to the second subframe 15/20 and the second subframe frame is attached to the first subframe 136, therefore the panes are attached via 20 to the first subframes 106).
Regarding claim 11, Nicolosi discloses the smart window of claim 8, wherein the frame portion further comprises a first subframe(any of portions 30, 35), and wherein the wiring chase(enclosed in 136) is provided external to the first subframe portion(portions 30 or 35 are separate from 136 and therefore considered to provide the chase external to the subframe 30/35 meeting the claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolosi in view of Kassas(U.S. Pat. Appl. Publ. 2019/0085618; cited on PTO 892).
Regarding claim 3 and 10, Nicolosi discloses the smart window of claims 1 and 8, but lacks at least one of the first pane of glass and the second pane of glass is made from a laminated material.
Kassas discloses a retrofit window panel for a curtain wall made of a laminated material.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the pane(s) of Nicolosi with the laminated pane of Kassas given that the simple substitution of one know expedient for another would obtain the predictable results of a curtain wall with windows.
Regarding claims 6 and 12, Nicolosi discloses the smart window of claims 1 and 8, but lacks the use of additional smart windows.
Kassas discloses a curtain wall multiple windows. 
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have used the windows of Nicolosi in the curtain wall of Kassas in order to have provided shading the building. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolosi and Kassas, as applied to claim 6 above, and further in view of Baker(U.S. Pat. Appl. Publ. 2016/0322817; cited on PTO 892).

Baker discloses a curtain wall having a control panel for controlling window treatments.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the windows of the curtain wall of Nicolosi and Kassas with a control panel in order to have easily controlled the light desired in the room. 

Allowable Subject Matter
Claim 13 is allowed.
	No prior art of record shows the method of retrofitting a previously installed window with a smart window having a frame portion, a glass portion with a motorized shade including a motor, wiring chase and shade roll, and a first pane of glass attached to the frame, the frame portion surrounds the glass portion, attaching the smart window to a frame of the previously installed window so that the shade is between the previously installed window and the first pane of glass, and connecting the wiring to an electrical grid, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633